The Attorney           General of Texas
                                                                     r---------.-
JIM MATTOX                                            June 18, 1984
Attorney General


Supreme Court Building                                                  Opinion NO. .TM-167
                                 Mr. John C. Wilson
P. 0. BOX 12548
Austin. TX. 78711.2543
                                 Btecutive Director
512l4752501                      State Commission for the Blind         Ret Whether the State Commission
Telex 910/874-1367               P. 0. Box 12866                        for the Blind my contract with
Telecopier  512147502SE          Austin, Texas   78711                  private organIzationa to perform
                                                                        rehabilitative services for blind
714 Jackson, Suite 700                                                  adults
Dallas. TX. 75202.4508
214,742.&M                       Dear Mr.   Wilson:

4824 Alberta   Ave.. Suite 160
                                      The General Appropriations Act of the Sixty-eighth Legislature
El Paso. TX. 79905.2793
                                 includes the sum of $272,146 for older blind contract training in the
915/533-344                      appropriation to the State Comission for the Blind for each of the
                                 fiscal years ending August 31, 1984 and August 31, 1985. Acts 1983.
                                 68th Leg., ch. 1095, art. II. 15~. at 5949. The Appropriations Act
   1 Texas. Suite 700
                                 also contains the following rider:
nousto”. TX. 77002.31 t 1
713i223-&!s
                                               9. It is the intent of the Legislature that
                                            out of funds appropriated above in item 5.~. Older
806 Broadway. Suite 312                     Blind Contract Training an amount not to exceed
Lubbock, TX. 79401.3479                     $272,146 each fiscal year shall be expended for
8061747.5238
                                            entering into a contract with the Texas Lions
                                            League or a similar organization to provide
4309 N. Tenth. Suite S                      rehabilitative services to blind adults at the
MeAllen. TX. 78501.1885                     Texas Lions Camp for Crippled Children at
512,SS2-4547
                                            Kerrville or at a similar facility located outside
                                            Austin. At the end of the 1984 fiscal year, the
200 Main Plaza, Suite 400                   Executive Director of the State Commission for the
San Antonio, TX. 782052797                  Blind   shall   submit   a   fiscal   report   for
51212254191                                 consideration by the commission for continuation
                                            of such contract beyond the 1984-1985 biennium.
An Equal Opportunity/
Affirmative Action Employer      Acts 1983, 68th Leg., ch. 1095, art. II, 19, at 5954.

                                      The Texas Lions League for Crippled Children is discontinuing its
                                 training program for older blind at Kerrville, Texas, on May 31, 1984.
                                 You ask whether the Commission for the Blind may use funds
                                 appropriated in item 5.~. to contract with Lighthouse organizations to
                                 perform rehabilitation services to blind adults. We conclude that the
                                 commission is authorized to expend item 5.~. funds with such
                                 organizations for older blind contract training.




                                                               p. 736
                                                                         -   .-,




Mr. John C. Wilson - Page 2   (JM-167)




     The Texas Supreme Court has long construed article III, section
35 of the Texas Constitution to prohibit the enactment of general
legislation in a general appropriations bill. See Moore v. Sheppard,
192 S.W.2d 559, 561 (Tex. 1946); Attorney General Opinion V-1253
(1951). Article III, section 35 provides, in part:

         [no] bill, (except general appropriation bills,
         which may embrace the various subjects and
         accounts, for and on account of which moneys are
         appropriated) shall    contain more    than one
         subject . . . .

Therefore, as long as a general appropriations bill includes only
subjects of appropriating money and limiting the use thereof in
harmony with general legislation, it may relate to any number of
different "subjects and accounts." Attorney General Opinion V-1254 at
6 (1951).

     It is well established that a rider to a general appropriation
act is valid if its only effect is to "detail, limit or restrict the
use of funds therein appropriated" and if it does not conflict with
general legislation. See Attorney General Opinions IN-585 (1982);
                                                                                   -,
M-1141 (1972); V-1254.v-1253 (1951). Hence, the legislature cannot
make mandatory by a general appropriation rider that which general law
makes permissive or discretionary. Attorney General Opinion MU-104
(1979).

     The rider in question is not confined to detailing, limiting, or
restricting the expenditure of the appropriated sum, but attempts to
confer an affirmative duty on the cosasission to expend the
appropriated funds to "enter into a contract with the Texas Lions
League or a similar organization to provide rehsbilitation services to
blind adults at the Texas Lions Camp for Crippled Children at
Kerrville or at a similar facility located outside Austin." See
Attorney General Opinions MW-585, MU-104, MW-51 (1979) (holding valid
a rider that directed use of funds by state agency to construct
building and holding invalid a rider directing state agency to take
affirmative action to impose certain parking fees); cf. Coatea v.
Windham, 613 S.W.2d 572, 575-76 (Tex. Civ. App. - Auxn       1981, no
writ); but see Attorney General Opinion Mw-389 (1981). Section
91.052(b)othe       Human Resources Code places the decision to enter
into such a contract within the discretion of the commission. Section
91.052 provides, in pertinent part:

             (a) The commission shall conduct a program to
          provide vocational rehabilitation services to
          eligible blind disabled individuals.




                                  p. 737
.   -(   .




             Mr. John C. Wilson - Page 3    (JM-167)




                          (b) To achieve the purposes of the program,
                       the commission may:

                             (1) cooperate with other public and private
                          agencies in studying the problems involved in
                          providing vocational rehabilitation and in
                          establishing,    developing,   and   providing
                          necessary   or    desirable   facilities   and
                          services . . . .

                  Because the general appropriation rider in question attempts to
             make mandatory that which       general law makes permissive or
             discretionary, we conclude that the rider is invalid general
             legislation contained in a general appropriation act in violation of
             article III, section 35 of the Texas Constitution. See Attorney
             General Opinion MW-585 (1979). We overrule the opinioncontained in
             Attorney General Opinion MU-389 (1981).

                  Under the authority granted by section 91.052(b)(l) of the Human
             Resources Code, the commission, in its discretion, may use funds
             appropriated in article II, section 5.~. of the current general
             appropriations act to contract with public or private agencies to
             provide rehabilitation services to blind adults.

                                           SUMMARY

                         The State Commission for the Blind way use
                      funds appropriated by article II, item S.C., ch.
                      1095, at 5949 of the Sixty-eighth Legislature to
                      contract with public or private agencies for older
                      blind contract training. The rider relating to
                      funds appropriated in item 5.~. violates article
                      III, section 35, of the Texas Constitution, in
                      that it attempts to make mandatory the entering of
                      a contract which is permissible under general law.
                      Attorney General Opinion MW-389 is overruled.




                                                       JIM     MATTOX
                                                       Attorney General of Texas

             TOM GREEN
             First Assistant Attorney General




                                                     p. 738
Mr. John C. Wilson - Page 4   (JM-167)




DAVID R. RICHARDS
Executive Assistant Attorney General

Prepared by Nancy Sutton
Assistant Attorney General

APPROVED:
OPINION COMMITTEE

Rick Gilpin, Chairman
David Brooks
Colin Carl
Susan Garrison
Jim Moellinger
Nancy Sutton




                               p. 739